Citation Nr: 9921797	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
through and through gunshot wound to left foreleg, with scars 
and motor and sensory neuropathy, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased evaluation for low back pain 
with muscle spasm, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant honorably served his nation during a time of 
war.  He was wounded in action in August 1967 during an air 
evacuation and received a through and through gunshot wound.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent disability evaluation.  The RO 
continued the 10 percent disability evaluation for residuals 
of through and through gunshot wound to left foreleg, with 
scars and motor and sensory neuropathy and continued the 
20 percent disability evaluation for low back pain with 
muscle spasm.


REMAND

The appellant had a hearing before this Board Member in June 
1999.  It was noted that the appellant had failed to appear 
for VA examinations that were scheduled to evaluate his 
service-connected disabilities.  The appellant stated at the 
hearing that he was willing to report for VA examinations.  
Additionally, the appellant noted that he had gotten divorced 
in the last year and had had an incident with the police and 
that he could obtain a copy of the police report as to the 
incident.  Also, the appellant stated that he was seeing Dr. 
William S. Davis on a fee basis.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
to undergo VA examinations for evaluation 
of his service-connected post-traumatic 
stress disorder; residuals of through and 
through gunshot wound to left foreleg, 
with scars and motor and sensory 
neuropathy; and low back pain with muscle 
spasm.  The RO is to notify the appellant 
of the times and dates to report for the 
examinations at his new address, which is 
shown in the June 1999 Board hearing 
transcript.  The examiners should be 
provided with the appellant's claims 
folder and must review the appellant's 
medical history.  For the post-traumatic 
stress disorder examination, the examiner 
is asked to to enter a Global Assessment 
of Functioning score for the diagnosis of 
post-traumatic stress disorder only.  The 
examiners should report their findings in 
a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
appellant was notified of this regulation 
at the June 1999 hearing.  The 
notification at the hearing and again in 
this remand serve as notification of the 
regulation.

3.  The RO is to ask the appellant to 
submit copies of the police reports for 
the incident when he shot up his house.  
The RO is to contact the appellant at his 
new address, which is shown in the June 
1999 Board hearing transcript.

4.  The RO should obtain the medical 
records from Dr. William S. Davis as to 
the appellant and associate them with the 
claims file.

5.  The RO should associate any relevant 
VA treatment reports for the period 
between 1998 and the present.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


